Exhibit 99.2 Nanes Delorme Partners I LP April 11, BY FACSIMILE AND FEDERAL EXPRESS VAALCO Energy, Inc. 4600 Post Oak Place, Suite 309 Houston, Texas 77027 Attn: Corporate Secretary Re: Notice of Intention to Nominate Individuals for Election as Directors at the 2008 Annual Meeting of Stockholders of VAALCO Energy, Inc. Dear Sir: This letter shall serve as notice to VAALCO Energy, Inc., a Delaware corporation (“VAALCO” or the “Company”) as to the nomination by Nanes Delorme Partners I LP, a Delaware limited partnership (“Nanes Delorme Partners”), of three (3) nominees for election to the Board of Directors of VAALCO (the “VAALCO Board”) at the 2008 annual meeting of stockholders of VAALCO, or any other meeting of stockholders held in lieu thereof, and any adjournments, postponements, reschedulings or continuations thereof (the “Annual Meeting”). This letter and the Exhibits attached hereto are collectively referred to as the “Notice.”As of April 11, 2008, Nanes Delorme Partners was the beneficial owner of 4,700,000 shares of common stock, par value $0.10 per share (the “Common Stock”), of VAALCO, 1,000 shares of which are held of record.Nanes Delorme Partners hereby nominates and notifies the Company of its intent to nominate Julien Balkany, Leonard Toboroff and Clarence Cottman III, as nominees (the “Nominees”) to be elected to the VAALCO Board at the Annual Meeting.Nanes Delorme Partners believes that the terms of the three (3) Class I directors currently serving on the VAALCO Board expire at the Annual Meeting.To the extent there are in excess of three (3) vacancies on the VAALCO Board to be filled by election at the Annual Meeting orVAALCO increases the size of the VAALCO Board above its existing size, Nanes Delorme Partners reserves the right to nominate additional nominees to be elected to the VAALCO Board at the Annual Meeting.Additional nominations made pursuant to the preceding sentence are without prejudice to the position of Nanes Delorme Partners that any attempt to increase the size of the current VAALCO Board or to reconstitute or reconfigure the classes on which the current directors serve constitutes an unlawful manipulation of VAALCO’s corporate machinery.If this Notice shall be deemed for any reason by a court of competent jurisdiction to be ineffective with respect to the nomination of any of the Nominees at the Annual Meeting, or if any individual Nominee shall be unable to serve for any reason, this Notice shall continue to be effective with respect to the remaining Nominee(s) and as to any replacement Nominee(s) selected by Nanes Delorme Partners.Nanes Delorme Partners reserves the right to withdraw its nomination of one or more of the Nominees.In the event Nanes Delorme Partners withdraws its nomination of one or more of the Nominees, this Notice shall continue to be effective with respect to the remaining Nominee(s). Information concerning Nanes Delorme Partners and the Nominees is set forth below: (i) Name and address, as believed to appear on VAALCO’s books, of the stockholder giving the Notice is as follows: Name Address Nanes Delorme Partners I LP 230 Park Avenue, 7th Floor New York, NY 10169 (ii) Class and number of shares of Common Stock of VAALCO which are owned beneficially and of record by the stockholder giving the Notice: Name Beneficial Ownership Nanes Delorme Partners I LP 4,700,000 shares of Common Stock, including 1,000 shares held of record. (iii) Representation by the stockholder giving the Notice. Nanes
